IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: J.N.S. A/K/A J.S.,    : No. 306 EAL 2018
A MINOR                                   :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: D.W., FATHER                 : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 31st day of August, 2018, the Petition for Allowance of Appeal is

DENIED.